Title: From John Adams to John Marshall, 7 August 1800
From: Adams, John
To: Marshall, John



Sir
Quincy Aug 7th 1800

I have just received your favor of July 29th. The merit of Judge Chase of which I have been a witness at times for six & twenty years are very great in my estimation & if his sons are as well qualified as others, it is quite consistent with my principles to consider the sacrifices & services of a father, on weighing the pretensions of a son. The old gentleman will not last very long, & it can hardly be called accumulating officers in a family, to appoint the son of a judge of the United States Marshall of a particular state. However I have so much defference for the opinion of Mr Stoddert especially in an appointment in his own state that I will wave my own inclination in favor of his judgment & consent to the appointment of Major David Hopkins
With great regard
